Judgment reversed and new trial ordered, costs to abide event. Held, that parol evidence was admissible to show that the assignment of the policies, although absolute in form, was intended as a pledge or as collateral security (Matthews v. Sheehan, 69 N. Y., 585, and cases there cited on page 590), and that the evidence clearly established the fact of such intent on the part of Mrs. Marsh, and also on the part of Col. IJosmer, who, upon the uncontroverted testimony, is to be regarded as the agent of the defendant’s assignor.